Citation Nr: 0814843	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  02-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear, to include being due to the veteran's service-
connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Air Force from 
September 1974 to November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).   


FINDING OF FACT

The veteran's current left ear hearing loss is related to his 
period of active duty.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in or caused by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision with 
regard to the issue of entitlement to service connection for 
hearing loss of the left ear.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Moreover, in the case of sensorineural hearing 
loss, service connection is granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's service records indicate that he served in the 
Air Force Honor Guard, and with a supply unit at Elmendorf 
AFB, Alaska.  The veteran avers that because of his exposure 
to rifle shots during military burials and exposure to 
airplane engine noises while at Elmendorf AFB, he began 
losing his hearing in both ears.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


Even though hearing loss for VA purposes may not be 
demonstrated at separation, service connection for a current 
hearing loss disability can be established by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran underwent a military enlistment medical 
examination in June 1974.  An audiological examination was a 
part of that examination.  The results from that examination, 
measured in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
5

On service separation examination, another audiological 
examination was performed in September 1980.  The results 
from that examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
25
LEFT
20
20
20
25
15

In this case, comparison of the veteran's entrance 
examination and his separation examination shows a decrease 
in hearing acuity.  See id.

Nineteen years after military service, the veteran underwent 
a VA audiological examination.  In January 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
50
50
LEFT
15
30
35
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

A second VA examination was performed in May 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
55
LEFT
40
40
45
45
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.

Another VA audiological examination in February 2007, found 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
60
LEFT
25
35
40
45
55

Speech audiometry revealed speech recognition ability of 80 
percent, bilaterally.  

The VA examiner stated that since the veteran's service 
medical records showed "normal" hearing in service and that 
there were no complaints involving hearing loss of the left 
ear, and because the veteran purportedly did not have 
exposure to loud noises, including weapons fire, in service, 
the audiologist was unable to relate the condition to the 
veteran's service. 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's statements 
that he has proffered since 1998 have not been contradictory.  
Moreover, since the veteran filed his claim, his recitation 
of the symptoms produced by the hearing loss of the left ear, 
and how long the condition has bothered him has remained 
consistent.  The Board veteran's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(holding that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail.").  

Here the veteran has provided credible statements with 
respect to his hearing disability.  A VA audiologist has 
provided an opinion that the veteran's left ear hearing loss 
is not related to his military service.  However, the Board 
finds the opinion deficient in that it does not discuss 
previous findings that found hearing loss of the right ear 
etiologically related to the veteran's military service, the 
audiologist has not provided supporting medical information 
that substantiates the assertions made; and the audiologist 
relied on a finding of normal hearing for VA purposes on 
service separation examination in forming the opinion.  

Additionally, in the opinion report, the audiologist stated 
that the veteran was never exposed to gunfire, and he said 
that he reviewed the claims folder.  A more focused 
examination of the claims folder reveals that the veteran was 
exposed to rifle fire whenever he performed his duties as an 
Honor Guard Airman at funerals.  The examiner further 
indicated that because the veteran worked in supply, he was 
never exposed to loud noises while stationed at Elmendorf 
AFB.  However, the veteran was assigned to the 21st 
Transportation Squadron at Elmendorf, where he worked around 
loud machinery, including airplane engines.  Hence, the Board 
finds that the VA examiner's opinion is inconsistent with the 
veteran's actual service.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179-80 (2005).  The Board will therefore rely on 
the veteran's statements and the decrease in his hearing 
ability since his enlistment in order to resolve this matter.  


In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
veteran, and therefore, service connection for left ear 
hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


